Final action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 9/13/2022.
2.	The instant application is a continuation of 16/168,326, filed 10/23/2018, now U.S. Patent 10,889,867, which is a continuation of 15/105,178, filed 06/16/2016, now U.S. Patent 10,138,524, which is a national stage entry of PCT/US2014/071460, International Filing Date: 12/19/2014, which claims priority from provisional application 61918349, filed 12/19/2013.

Claim status
3.	In the claim listing of 09/13/2022 claims 79-84 and 89 are pending in this application and are under prosecution. Claims 79 and 81-84 are amended. Claims 1-78, 85-88 and 90-98 are canceled. The amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified support in the instant specification (Remarks, 9/13/22, pgs. 5-7).
4.	Claims 79-84 and 89 are under prosecution.

Withdrawn Rejections and Response to the Remarks
5.	The previous rejection of claims 79-85 under 35 USC 102(a)(1) as being anticipated by Schatz has been withdrawn in view of amendments to claim 79 and persuasive arguments made by the applicant that Schatz do not disclose all the elements of claim 79 (Remarks, section I).
6.	The previous rejection of claims 86-87 and 89 under 35 USC 103 as being unpatentable over Schatz in view of Roberts has been withdrawn in view of amendments to claim 79 and persuasive arguments made by the applicant that Schatz in view of Roberts does not disclose all the elements of claim 79 (Remarks, section II).
7.	The previous rejection of claim 88 under 35 USC 103 as being unpatentable over Schatz in view of Matsubara has been withdrawn in view of amendments to claim 79 and persuasive arguments made by the applicant that Schatz as evidenced by the CSH protocol, in combination with Matsubara fails to teach or suggest all the elements of instant claim 79 as amended to incorporate claim 88 and therefore does not render the claim prima facie obvious (Remarks, section III).
8.	The previous ODP rejection of claims 79-89 on the ground of nonstatutory double patenting as allegedly being unpatentable over claims 1-23 of U.S. Patent No. 10,138,524 in view of Ahlquist et al (GASTROENTEROLOGY, 2012; 142:248-256; "Ahlquist") has been withdrawn in view of electronically filing the terminal disclaimer on 9/13/22 and its acceptance on the same day (Remarks, section V).

Maintained ODP Rejection and Response to the Remarks
9.	The previous ODP rejection of claims 79-89 on the ground of nonstatutory double patenting as allegedly being unpatentable over claims 1-23 of U.S. Patent No. 10,889,867 in view of Ahlquist has been maintained.
	The arguments are based on the restriction requirement (Remarks, section V) and not related to claims of ‘867 patent and instant claims filed on 9/13/22, which is similar to ‘524 patent as listed above. The arguments do not commensurate with the scope of instant claims and claims of ‘867 patent. Therefore ODP rejection is maintained.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 79-84 and 89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,889,867. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	Regarding instant claim 79, claims of ‘867 patent disclose a run control composition comprising: i) a first synthetic DNA fragment comprising a methylation footprint nucleotide sequence of a human gene, the methylation footprint nucleotide sequence in said first synthetic DNA fragment comprising a pattern of cytosines, wherein each of the cytosines within the methylation footprint nucleotide sequence comprises a 5-methyl;  ii) a second synthetic DNA fragment comprising the methylation footprint nucleotide sequence of the human gene, the methylation footprint nucleotide sequence in the second synthetic DNA fragment comprising the same number and pattern of cytosines as the methylation footprint nucleotide sequence in the first synthetic DNA fragment, wherein none of the cytosines within the methylation footprint 
nucleotide sequence in the second synthetic DNA fragment comprises a 5-methyl, 
and iii) fish DNA;  wherein a ratio of the of the number of copies of the first 
synthetic DNA fragment to the number of copies of the second synthetic DNA 
fragment in the run control composition produces a run control expected result 
when assayed in a methylation assays (Composition components of instant claim 79 similar to the composition of claims 1 of ‘867 patent are emphasized by the examiner).
	With regard to instant dependent claims 80-84 and 89, claims 1-20 of ‘867 patent in view of Alhquist disclose the limitations of said dependent claims and therefore their subject matter is not patentably distinct.

Conclusion
18.	No claims are allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN K. BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 9am - 6.30 pm FRI 9 am -1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634